Citation Nr: 1007767	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-19 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether an overpayment of Montgomery GI Bill benefits in the 
amount of $122.50 was properly created.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had reportedly had service from April 1987 to 
April 1991 and from February 1996 to March 1999.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2008, a statement of the case was issued in March 2008, and a 
substantive appeal was received in July 2008.  The Veteran 
was scheduled for a Board hearing at the RO in August 2009.  
However, he failed to appear and has not filed a motion 
requesting a new hearing. 


FINDING OF FACT

The educational institution where the Veteran was attending 
certified him for full time training for the term of March 
12, 2007 to June 3, 2007.  


CONCLUSION OF LAW

An overpayment of VA Montgomery GI Bill benefits in the 
amount of $122.50 was not properly created. 38 U.S.C.A. §§ 
1110, 1131, 1115, 5107 (West 2002); 38 C.F.R.  §§ 3.401(c) 
(d), 3.501(d)(2) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2006, the Veteran's educational institution certified 
training of 12 credit hours for the term from March 12, 2007 
through June 3, 2007 and indicated that tuition fees were 
$5,200.00.  Subsequently, in June 2007, the educational 
institution certified a change in student's status and 
indicated that the Veteran had graduated, effective June 3, 
2007.  However, the term certified was still from March 12, 
2007 through June 3, 2007.  Thereafter, the claims file 
includes a December 2007 e-mail which indicated that during a 
recent compliance survey of the educational institution, it 
was found that although the institution certified the student 
through June 3, 2007, the last date of attendance was 
actually May 30, 2007, which was not reported to VA.  That 
same month, the Veteran was informed that he was overpaid 
$122.50 based on this change in ending date.  

The Veteran responded that he was enrolled for the last 
quarter until June 3, 2007, but due to his course schedule, 
his last day of class was May 30, 2007.  He indicated that if 
he had taken a different schedule, his last date of 
attendance could have been as late as June 2, 2007, and that 
June 3, 2007 was actually a Sunday.
  
It appears that there is conflicting evidence in the claims 
file as to the last date of enrollment.  Nevertheless, the 
institution has clearly certified that the term ended on June 
3, 2007 and that the Veteran graduated that date.  Thus, when 
affording the Veteran the benefit of the doubt, based on this 
certification by the institution, the Board has determined 
that the Veteran was enrolled at his educational institution 
through June 3, 2007.  Thus, in light of such finding, the 
Board finds that the debt in the amount of $122.50 was not 
properly created.

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in 
validity of debt cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet.App. 132, 138 (2002).  In any 
event, in light of the favorable decision as it relates to 
the issue of the whether a debt was validly created, no 
further discussion of notification or assistance is necessary 
at this point.


ORDER

An overpayment of VA Montgomery GI Bill benefits in the 
amount of $122.50 was not properly created.  The appeal is 
granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


